per curiam:
El Ledo. Néstor Hernández Pérez fue admi-tido al ejercicio de la abogacía el 4 de enero de 1988 y a la práctica de la notaría el 13 de octubre de 1993. Voluntaria-mente cesó al ejercicio de la notaría el 3 de abril de 1995.
Según nos informa el señor Procurador General de Puerto Rico, el Ledo. Néstor Hernández Pérez alegó culpa-bilidad ante el Tribunal de Distrito Federal para el Distrito de Puerto Rico de dos (2) cargos por haber intentado im-portar la sustancia controlada conocida por cocaína a terri-torio estadounidense. 21 U.S.C. see. 952.
El 24 de enero de 1995 fue sentenciado a cumplir dos (2) años de reclusión en una institución carcelaria fuera de Puerto Rico y al pago de veinte mil dólares ($20,000) de multa. 21 U.S.C. sees. 960 y 963. Caso Núm. 94-231(CC).
La persona que siendo abogado fuese convicta de un de-lito grave que haya cometido en conexión con la práctica de su profesión o que implique depravación moral, cesará de ser abogado o de ser competente para la práctica de su profesión. 4 L.P.R.A. see. 735.
Habiendo presentado el señor Procurador General una copia certificada de la sentencia dictada contra el Ledo. Néstor Hernández Pérez por el Tribunal de Distrito Federal para el Distrito de Puerto Rico, por dos (2) cargos del delito de intentar la importación de una sustancia contro-lada al territorio estadounidense, se separa a dicho abo-gado permanentemente del ejercicio de la abogacía en Puerto Rico y se ordena al Secretario General que elimine su nombre del Registro de Abogados.
*793Lo pronunció y manda el Tribunal y certifica el señor Secretario General. Los Jueces Asociados Señora Naveira de Rodón y Señor Fuster Berlingeri no intervinieron.
(Fdo.) Francisco R. Agrait Liado

Secretario General